Decree modified by disallowing the claim of the stenographer for eighty-seven dollars and fifty cents, and the surcharge for interest and penalties on the taxes and water rents levied against the premises No. 23 West Eighty-second street since May 23, 1918, and by requiring the items paid to the respondent Emily Cromwell Nedhain to be deducted from her individual share; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Clarke, P. J., Smith, Merrell, Finch and Martin, JJ.